  Case 16-10019        Doc 93      Filed 06/18/19 Entered 06/18/19 10:11:55            Desc Main
                                     Document     Page 1 of 3


                               UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF MAINE


In re:
                                                   Chapter 13
Christopher A. Powers,                             Case No. 16-10019

                            Debtor



                       ORDER GRANTING FEE APPLICATION IN PART

         Jeffrey P. White and Associates, P.C., filed the First and Final Fee Application [Dkt. No.

87] (the “Fee Application”). Notice of the hearing to consider the Fee Application was provided

in accordance with the applicable provisions of the United States Bankruptcy Code, the Federal

Rules of Bankruptcy Procedure, and this Court’s Local Rules. In the absence of timely

objections or other responses to the Fee Application, the court has reviewed the Fee Application

and the docket in this case.

         The Fee Application is granted in part on the terms set forth in this order. Jeffrey P.

White and Associates, P.C., is awarded $14,000.00 as reasonable compensation for actual,

necessary services rendered between January 13, 2016 and January 30, 2018, and $421.08 as

reimbursement for actual, necessary expenses, for a total award of $14,421.08. This award is

made under 11 U.S.C. § 330(a)(4)(B) and, to the extent applicable, 11 U.S.C. § 329.

         By making this award, the Court denies the firm’s request for an additional $1,630.00 in

fees. The sum of disallowed fees reflects a number of specific deductions. For example, the

Court has reduced compensation for services that may not have been necessary in the exercise of

reasonable diligence, and denied compensation for services that were not, in fact, rendered. See,

e.g., (entry on 2/9/2016 for services in connection with motion for emergency hearing); (entry on

6/27/2016 for a court appearance when there was no hearing held in this case on that date). The
  Case 16-10019           Doc 93   Filed 06/18/19 Entered 06/18/19 10:11:55            Desc Main
                                     Document     Page 2 of 3


Court has reduced compensation for counsel’s attendance at certain hearings where little of

substance was accomplished during the hearing, and where the time billed for the hearing was

not commensurate with the complexity, importance, and nature of the issue addressed, and also

fails to reflect counsel’s ability to accomplish other tasks while attending telephonically and

waiting for the case to be called. See, e.g., (entry of 1.20 hours on 4/12/2016 for court

appearance reduced when the hearing only ran for 4 minutes); (entry of 1.50 hours on 5/19/2016

for court appearance reduced when hearing only ran for 3 minutes). The Court has also reduced

compensation for other services that were not performed within a reasonable amount of time.

See, e.g., (entry of 0.80 hours on 2/11/2016 for court appearance reduced when the hearing only

lasted 15 minutes, and the only other hearing that day lasted 5 minutes); (entries totaling 1.30

hours on 2/22/2016 for work on the amended plan reduced where the amended plan reflects only

one minor change). The reduction is additionally intended to deny compensation for clerical

tasks that should not be billed at professional or paraprofessional rates. See, e.g., (entry on

12/7/2016 for filing agreed request to continue hearing); (entry on 1/10/2017 for filing agreed

request to continue); (multiple entries for “filing” by “MW”). In sum, the foregoing deductions

bring the total fees allowed in this case in line with a reasonable amount in light of the

complexity of the issues and the nature of the case. See Berliner v. Pappalardo (In re Sullivan),

674 F.3d 65, 71 (1st Cir. 2012) (“There is no requirement that a bankruptcy court, in explaining a

fee award, be precise to the point of pedantry. Instead, the explanation need only be sufficiently

detailed to allow a reviewing court to ascertain the trial court’s thought processes and glean the

basis for its award.”).

        The Court is advised that Jeffrey P. White and Associates, P.C., has already received

$3,110.00 from the debtor and the Trustee in this case. This leaves a balance of $11,311.08 due

to Jeffrey P. White and Associates, P.C., on account of the allowed fees and expenses (the



                                                 -2-
  Case 16-10019        Doc 93    Filed 06/18/19 Entered 06/18/19 10:11:55             Desc Main
                                   Document     Page 3 of 3


“Balance”). The Trustee is authorized to immediately disburse $7,941.08 of the Balance to

Jeffrey P. White and Associates, P.C., to the extent of available funds. The remaining $3,370.00

of the Balance (the “Subordinated Amount”) shall be subordinate to any fees and expenses

allowed upon the application of successor counsel, Molleur Law Offices. The Trustee is

authorized to disburse the Subordinated Amount of $3,370.00 to Jeffrey P. White and

Associates, P.C., in conjunction with the Trustee’s final disbursements in this case, to the extent

of available funds.




Dated: June 18, 2019
                                              Michael A. Fagone
                                              United States Bankruptcy Judge
                                              District of Maine




                                                -3-
